Citation Nr: 1818554	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-39 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.  He also served in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at a June 2017 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the Veteran's VBMS record.

During the June 2017 hearing, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he served at two different Royal Thai Air Force Bases during the Vietnam Era.

2.  There is equivocal evidence that the Veteran's duty in Thailand was proximate to the perimeter of the bases on which he served.





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C. §§ 1110, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations


Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, if manifested to a compensable degree at any time after active service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases during the Vietnam era.  M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for coronary artery disease based on exposure to herbicides.  He currently has a diagnosis of coronary artery disease.  See, e.g., May 2017 Private Medical Records.

The Veteran did not manifest symptoms of coronary artery disease while in service.  See, e.g., January 1967 Separation Examination.  There is also no evidence in the record that indicate coronary artery disease became manifest within one year after service discharge.  Therefore, the Veteran does not qualify for the presumption of service connection for chronic diseases under 38 C.F.R. § 3.307(a)(3).

The Veteran claims he was in Thailand during the relevant time period to receive the presumption of exposure to herbicide agents.

The Veteran's military occupational specialty was aircraft mechanic for the 320th Bombardment Wing.  See DD 214.  His military records do not appear to reflect service in Thailand, and VA could not confirm qualifying service in Thailand.  See May 2015 VA Memorandum.  However, the Veteran has provided detailed and consistent statements and testimony regarding his deployment to Royal Thai Air Force Bases at Don Muang and Takhli.  See, e.g., June 2017 Hearing Testimony; May 2015 and January 2010 Veteran Statements.  Additionally, aircraft, crews, and support units were loaned to other strategic air command units during the Vietnam Era, including units stationed in Thailand.  See https://en.wikipedia.org/wiki/320th_
Air_Expeditionary_Wing.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he served in Thailand during the Vietnam Era.

The Veteran has testified that, during 1964 and 1965, he served as a maintenance crew chief while stationed at Takhli, where he worked at the aircraft parking lot within 20 to 25 feet of the perimeter.  Additionally, he traversed a path of dirt, foliage, grass, and weeds between his barracks and the concrete ramp to the aircraft parking lot.  The Veteran further testified to observing the spraying of weeds in the jungle adjacent to the ramp and path, and observing foliage in this area dying.  He also testified to a similar situation regarding entering the aircraft parking lot while stationed at Don Muang.  See June 2017 Hearing Testimony.  

The record contains two maps submitted by the Veteran.  These maps have been labeled by the Veteran to show the locations of the pathways at each base where the Veteran transversed the perimeter of the bases in order to reach the aircraft parking lots.  These locations appear to be consistent with the Veteran's testimony.

In a May 2015 formal finding, Joint Services Records Research Center stated that the Veteran's claimed exposure to herbicides could not be verified, and no further action could be taken to verify the claim.

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible evidence that he worked near the base perimeters.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his duties placed him near the perimeters of the Royal Thai Air Force Bases at Don Muang and Takhli in Thailand.  See 38 U.S.C. § 5107(b).  He is therefore presumed to have been exposed to herbicides, and his coronary artery disease is presumed to be incurred in or aggravated by service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for coronary artery disease is warranted.



ORDER

Entitlement to service connection for coronary artery disease is granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


